UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A (Amendment No. 1) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53815 ALTEGRIS QIM FUTURES FUND, L.P. (Exact name of registrant as specified in its charter) DELAWARE 27-0473854 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o ALTEGRIS PORTFOLIO MANAGEMENT, INC. 1202 Bergen Parkway, Suite 212 Evergreen, Colorado 80439 (Address of principal executive offices) (zip code) (858) 459-7040 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Limited Partnership Interests Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo 1 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Noý 2 Explanatory Note: The sole purpose of this filing is to amend the Rule 13a-14(a)/15d-14(a) Certification of Principal Executive and Principal Financial Officer accompanying the Form 10-Q for the fiscal quarter ended March 31, 2013 filed with the Securities and Exchange Commission on May 15, 2013 (the "10-Q") which Certification inadvertently omitted a reference to Registrant's certifying officers' responsibility for establishing and maintaining internal control over financial reporting.No other changes have been made to the10-Q, and information reported as of a particular date has not been updated. Item 6: Exhibits. The following exhibits are incorporated herein by reference from the exhibits of the same numbers and descriptions filed with the registrant’s Registration Statement on Form 10 (File No. 000-53815) filed on November 2, 2009. Exhibit Number Description of Document Certificate of Formation of APM – QIM Futures Fund, L.P. Limited Partnership Agreement of APM – QIM Futures Fund, L.P. Agreement with Quantitative Investment Management LLC Selling Agency Agreement between APM – QIM Futures Fund, L.P. and Altegris Investments Inc. The following exhibits are incorporated herein by reference from the exhibits of the same numbers and descriptions filed with the registrant’s Current Report on Form 8-K (File No. 000-53815) filed on August 5, 2010. Exhibit Number Description of Document Amendment to the Certificate of Formation of APM – QIM Futures Fund, L.P., changing the registrant’s name to Altegris QIM Futures Fund, L.P. First Amended and Restated Agreement of Limited Partnership of Altegris QIM Futures Fund, L.P. The following exhibits are included herewith. Exhibit Number Description of Document Rule 13a-14(a)/15d-14(a) Certification Section 1350 Certification 3 SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: August 23, 2013 ALTEGRIS QIM FUTURES FUND, L.P. By: ALTEGRIS PORTFOLIO MANAGEMENT, INC. (d/b/a Altegris Funds), its general partner /s/Jon C. Sundt Jon C. Sundt, President (principal executive officer and principal financial officer) 4
